David Lee Phillips, Esq.
Nevada State Bar No. 000538
David Lee Phillips & Associates
700 South Fourth Street
Las Vegas, NV 89101
(702) 386-6000
davidleephillips@aol.com
       Attorney for Plaintiffs, Nathan Leftenant,
Arnett Leftenant, Jeryl Bright & Gregory Johnson


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

_______________________________________________
                                                )
NATHAN LEFTENANT,                               )
ARNETT LEFTENANT,                               )                       Case No.
JERYL BRIGHT &                                  )                2:18-cv-01948-RCJ-GWF
GREGORY JOHNSON                                 )
          Plaintiffs,                           )
                                                )                 Motion To Correct Motion
                                                )                 To Amend Scheduling
                                                )                 Order & Motion
                                                )                 For Extension of Time
                                                )
LAWRENCE (“LARRY”) BLACKMON,                    )
            Defendant.                          )
________________________________________________)

                     MOTION TO CORRECT MOTION TO
                       AMEND SCHEDULING ORDER
                                  &
            MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

       I.   MOTION TO CORRECT MOTION TO AMEND SCHEDULING ORDER

                                     UPDATED FACTS

       On May 15, 2019, Plaintiffs Nathan Leftenant, Arnett Leftenant, Jeryl Bright and Gregory

Johnson moved this Court to amend the Scheduling Order to allow 30 additional days for discovery

in this matter. [ECF# 26] This Court has indicated that unless Defendant Blackmon filed an



                                               1
Opposition by May 24, 2019, that the Court would grant the Motion to Extend the Scheduling

Order. [ECF# 27] Defendant Blackmon does not object to this Motion to extend the Scheduling

Order and has communicated to Plaintiffs’ counsel that he does not intent to file an opposition to

this Motion. Given these events Plaintiffs propose that 30 days be added to the current discovery

cut-off date, August 4, 2019, so that discovery ends on September 4, 2019.1

        Plaintiffs have now sent Defendant Blackmon requests for production of documents and

interrogatories and have issued various subpoenas. No depositions have taken place.

                                     PROPOSED NEW SCHEDULE

       The parties now propose that the Scheduling Order be amended as follows:
    1. All fact discovery is to be completed no later than September 4, 2019.
    2. All expert disclosures, including reports, production of underlying documents, and
       depositions shall be completed pursuant to the following deadlines:
           a. Expert(s) of Plaintiff(s) July 5.
           b. Expert(s) of Defendant(s) August 5.
    3. Dispositive Motions are due October 3, 2019.
    4. Joint Pretrial Order due November 4, 2019, unless dispositive Motions are filed in which
       case the Joint Pre-Trial Order is due 30 days after decision by the Court, unless the Court
       orders otherwise. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections
       to them must be included in the joint pretrial order.




1
 When the Scheduling Order was initially set by this Court on March 1, 2019, the Court ordered the following
schedule:
    1. No additional parties may be joined except with leave of the Court after May 6, 2019.
    2. Amended pleadings, may not be filed except with leave of the Court after May 6, 2019.
    3. Initial disclosures pursuant to Rule 26(a)(1) shall be completed no later than April 6, 2019.
    4. The Defendant filed an Answer and Counterclaim on January 17, 2019 and Plaintiffs Answered the
        Counterclaim on February 5, 2019. All fact discovery is to be completed in 180 days or no later than
        August 4, 2019.
    5. All expert disclosures, including reports, production of underlying documents, and depositions shall be
        completed pursuant to the following deadlines:
            a. Expert(s) of Plaintiff(s) June 5.
            b. Expert(s) of Defendant(s) July 5.
    6. Dispositive Motions are due September 3, 2019.
    7. Joint Pretrial Order due October 3, 2019, unless dispositive Motions are filed in which case the Joint Pre-
        Trial Order is due 30 days after decision by the Court, unless the Court orders otherwise. The disclosures
        required by Fed. R. Civ. P. 26(a)(3) and any objections to them must be included in the joint pretrial order.


                                                         2
A revised proposed Order has been included with this Motion with Magistrate Judge George Foley,

Jr.’s signature line.

II.     MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

        Prior to the cut of date of May 6, 2019, in the Scheduling Order, on April 22, 2019,

Plaintiffs filed a Motion to Amend the Complaint to add an additional party and additional claims

of promissory estoppel and breach of fiduciary duty [ECF# 19-20]. That Motion was withdrawn

and refiled on April 30, 2019. [ECF# 21-23]    On May 14, 2019, Defendants filed an Opposition

to Plaintiffs’ Motion to Amend the Complaint. [ECF# 25]

        Plaintiffs now request an additional week, not including the Memorial Day Holiday

weekend, or until Friday, May 31, 2019, to file their Reply Memorandum of Law in connection

with Plaintiffs’ Motion to Amend the Complaint.

        Defendants have consented to this request.

        Dated: May 21, 2019



                                                           Respectfully submitted,

                                                           /s/ David Lee Phillips_________
                                                           DAVID LEE PHILLIPS, ESQ.
                                                           Nevada State Bar No. 000538
                                                           DAVID LEE PHILLIPS & ASSOCIATES
                                                           700 South Fourth Street
                                                           Las Vegas, NV 89101
                                                           (702) 386-6000
                                                           Attorney for Plaintiffs
                                                           davidleephillips@aol.com




                                                3
                        CERTIFICATE REGARDING CONSENT
Defendant Blackmon does not object to Amending the Scheduling Order and has consent to
Plaintiffs’ request to extension of time to file a Reply Memorandum.
Dated: May 21, 2019
                                           By:    __/s/ David Phillips_____________
                                                  David Phillips, Esq.


                             CERTIFICATE OF SERVICE
I hereby certify that on May 21, 2019, I electronically filed the foregoing document with the
Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel of record or pro se parties identified on the attached Service List in the
manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
or in some other authorized manner for those counsel or parties who are not authorized to
receive electronically Notices of Electronic Filing.
Dated: May 21, 2019
                                           By:    __/s/ David Phillips_____________
                                                  David Phillips, Esq.




                                              4
                                  SERVICE LIST


Leslie Mark Stovall, Esq.
Stovall & Associates
2301 Palomino Lane
Las Vegas, NV 89107

Frederick Samuels, Esq.
Cahn & Samuels, LLP
1100 17th Street, NW, Suite 401
Washington, DC 20036




                                      5
                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

_______________________________________________
                                                                  )
NATHAN LEFTENANT,                                                 )
ARNETT LEFTENANT,                                                 )
JERYL BRIGHT &                                                    )
GREGORY JOHNSON                                                   )
          Plaintiffs,                                             )
                                                                  )        Case No. 2:18-cv-01948-
                                                                  )              RCJ-GWF
LAWRENCE (“LARRY”) BLACKMON,                    )
            Defendant.                          )
________________________________________________)


                           AMENDED CASE MANAGEMENT PLAN
                               AND SCHEDULING ORDER


        Plaintiffs propose that the Scheduling Order be amended as follows:

The Parties request that the Close of Discovery be extended for 30 days from August 4, 2019 to
September 4, 2019.

   1. All fact discovery is to be completed no later than September 4, 2019.

   2. The parties are to conduct discovery in compliance and accordance with the Federal Rules
      of Civil Procedure and the Local Rule LR 26-1(b) of the District Nevada.
   3. All expert disclosures, including reports, production of underlying documents, and
      depositions shall be completed pursuant to the following deadlines:

            a. Expert(s) of Plaintiff(s) July 5.

            b. Expert(s) of Defendant(s) August 5.
   4.            Electronically Stored Information. Pursuant to Rule 26(f)(3)(C) the parties discussed the
        disclosure of electronically stored information and agreed to retain all such relevant information
        for the duration of the case and produce the information in the most cost effective manner given
        the type and volume of information. Pursuant to Rule 26(f)(3)(D), the parties discussed issues
        relating to claims of privilege or work product protection and have agreed to produce a privilege
        log identifying generally the document and the privilege asserted for all documents protected by
        the privilege. The parties agree to retain and preserve all discoverable information until the
        conclusion of the case. The parties propose that the discovery or disclosure of electronically stored
        information (“ESI”) should be handled as follows:
              Production Format. The parties agree to produce responsive ESI in pdf format. The
     parties further agree to de-duplicate the responsive ESI on a per custodian basis so as to eliminate
     the production of multiple copies of the same ESI file and/or document.
              Inadvertent Production The parties agree to a "clawback" provision which shall govern
     the inadvertent production of ESI that is protected by the attorney-client privilege and/or work-
     product immunity.
              Protective Order. The parties foresee the need for a protective order governing the
     dissemination and disclosure of certain documents produced in the case. The parties agree to work
     together to submit an agreed upon two-tier protective order for entry by the court. In the event that
     a party believes there is a need for a sealing, the party desiring the sealing shall file and notice a
     motion with the Court for a protective order for sealing in accordance with the Local Rules.
             Electronic Evidence. A jury trial has been demanded, Plaintiffs and Defendant
     intend to present evidence in electronic format to jurors for the purposes of jury
     deliberations, in a format compatible with the court’s electronic jury evidence display
     system.

  5. Dispositive Motions are due October 3, 2019.

  6. Joint Pretrial Order due November 4, 2019, unless dispositive Motions are filed in which
     case the Joint Pre-Trial Order is due 30 days after decision by the Court, unless the Court
     orders otherwise. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections
     to them must be included in the joint pretrial order.

  7. The Court will conduct a post-discovery conference on _________________________.
     [To be completed by the Court.]

  8. The parties certify that they met and conferred about the possibility of using alternative
     dispute-resolution processes including mediation, arbitration, and if applicable, early
     neutral evaluation.

  9. Parties have conferred and their present best estimate of the length of trial is five days.

SO ORDERED:

DATED:       June ____,
             May  3, 2019
                        2019
             Las Vegas, Nevada
                                                        ___________________________________
                                                         MAGISTRATE
                                                         UNITED STATESJUDGE
                                                                         MAGISTRATE JUDGE
                                                              GEORGE FOLEY, JR.

David Lee Phillips
DAVID LEE PHILLIPS, ESQ.
Nevada State Bar No. 000538
DAVID LEE PHILLIPS & ASSOCIATES
700 South Fourth Street
Las Vegas, NV 89101
(702) 386-6000
              Attorney for Plaintiffs

Leslie Mark Stovall, Esq.
Stovall & Associates
2301 Palomino Lane
Las Vegas, NV 89107

Frederick Samuels, Esq.
Cahn & Samuels, LLP
1100 17th Street, NW, Suite 401
Washington, DC 20036
                      Attorney for Defendant Lawrence Blackmon
